Exhibit 10.25

SECOND AMENDMENT TO OFFICE LEASE

          This Second Amendment to Office Lease (this “Amendment”) is executed
as of February 14, 2006, between HUB PROPERTIES LLC, a Massachusetts limited
liability company having an address c/o Reit Management & Research LLC, 400
Centre Street, Newton, Massachusetts 02458 (“Landlord”), and QUALITY SYSTEMS,
INC., a California corporation having an address at 18191 Von Karman Avenue,
#420, Irvine, CA 92612, Attention: Chief Financial Office (“Tenant”).

RECITALS

          Landlord and Tenant entered into that certain Office Lease dated May
8, 2002, as amended by that certain Expansion and Extension Amendment to Office
Lease dated October 8, 2004 (collectively, the “Lease”) pursuant to which Tenant
is currently leasing 46,357 Rentable Square Feet (based on a remeasurement of
the space which Tenant agrees is accurate) of space in the Building (as more
particularly described in the Lease, the “Original Premises and Expansion
Premises”).

          Tenant desires to (i) lease an additional 22,333 Rentable Square Feet
of space on the (1st) floor of the Building and more particularly delineated on
the floor plan attached as Exhibit A hereto and made a part hereof (the
“Additional Expansion Premises”), and (ii) extend the Term for a period of sixty
(60) calendar months from the Rent Commencement Date for the Additional
Expansion Premises (as defined in Paragraph 3(a) below).

          Landlord has agreed to such expansion and such extension on the terms
and conditions contained herein.

          Capitalized terms used herein but not defined shall be given the
meanings assigned to them in the Lease.

AGREEMENTS

          For valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant, intending to be legally bound, agree
as follows:

          1.     Additional Expansion Premises; Use; Tenant’s Tax Share and
Tenant’s Expense Share. As of the Commencement Date for the Additional Expansion
Premises (as hereinafter defined), Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Additional Expansion Premises on the terms and
conditions of the Lease, as amended hereby, which Additional Expansion Premises
or any part thereof, Tenant shall not use or occupy, or permit or suffer to be
used or occupied, other than for the Permitted Use. From and after the
Commencement Date for the Additional Expansion Premises, the term “Premises”
shall refer collectively to the Original Premises and Expansion Premises and the
Additional Expansion Premises, and both Tenant’s Tax Share and Tenant’s Expense
Share shall be increased to 62.4455%, which is the ratio of the Rentable Area of
the Original Premises and Expansion Premises and the Additional Expansion
Premises (68,690 Rentable Square Feet) to the total Rentable Area of the
Building (110,000 Rentable Square Feet). Landlord and Tenant stipulate that the
aggregate Rentable Square Feet in the Original Premises and the Expansion
Premises

--------------------------------------------------------------------------------




and the Additional Expansion Premises is 68,690 Rentable Square Feet and the
aggregate Rentable Square Feet in the Building is 110,000 Rentable Square Feet.

          2.     Additional Expansion Work.

                  (a)     Work. Landlord shall construct within the Additional
Expansion Premises, at Landlord’s expense (subject to Tenant’s obligation to pay
certain excess costs under Paragraph (i) of this Section 2), those certain
improvements depicted on that Schematic Plan labeled Space Design PR1.1 dated
November 8, 2005 and Space Design PR1.2/01 dated October 26, 2005 (collectively,
the “Expansion Schematic Plan”) attached hereto as Exhibit B and incorporated
herein. Landlord and Tenant hereby approve the Expansion Schematic Plan. All
work agreed to be performed by Landlord pursuant to this Section 2 (including
all materials, supplies, components, labor and services required therefor) is
herein referred to as the “Additional Expansion Work”.

                   (b)     Tenant’s Expansion Representative. Tenant hereby
designates Bob Ellis as the “Tenant’s Expansion Representative,” who Tenant
agrees shall be available to meet and consult with Landlord on a continuing
basis at the Additional Expansion Premises as Tenant’s representative concerning
the matters which are the subject of this Section 2 and who, as between Landlord
and Tenant, shall have the power legally to bind Tenant in giving direction to
Landlord respecting the Expansion Construction Documents (as defined in
Paragraph (c)(ii) of this Section) and the Additional Expansion Work, in giving
approvals of design documents and work, and in making requests and approval for
changes.

                   (c)     Preparation, Review and Approval of Expansion
Construction Documents.

                            (i)     Expansion Construction Documents. Landlord,
at its expense, shall cause to be prepared “Expansion Construction Documents”
consistent with the Expansion Schematic Plan and approved by Tenant pursuant to
Paragraph (c)(ii) of this Section 2 for the Additional Expansion Work. The
Expansion Construction Documents shall be signed and sealed by a reputable
architect or professional engineer (where applicable) licensed and registered in
the Commonwealth of Pennsylvania and shall contain, at a minimum, floor plans,
reflected ceiling plans, power and telephone plans, mechanical plans, electrical
plans, fire protection plans and all other details and schedules which designate
the locations and specifications for all mechanical, electrical, fire protection
and life safety equipment to be installed in the Additional Expansion Premises,
and all partitions, doors, lighting fixtures, electric receptacles and switches,
telephone outlets, special air conditioning and other improvements to be
installed within the Additional Expansion Premises.

                            (ii)     Tenant Approval. Landlord shall submit for
Tenant’s approval the Expansion Construction Documents, in accordance with the
following procedural requirements:

                            (A)     Tenant shall review each draft of the
Expansion Construction Documents received from Landlord, and either (a) approve
the same or (b) return the same to Landlord with a written notice detailing only
those requested modifications which are required in order to correct material
deviations from the Expansion Schematic Plan, in either event within five (5)
business days after receipt

2

--------------------------------------------------------------------------------




thereof from Landlord. Any other changes to the Expansion Construction Documents
desired by Tenant shall be requested under Paragraph (i) of this Section 2.

                            (B)     If Tenant shall return the Expansion
Construction Documents to Landlord in timely fashion with requested
modifications, Landlord shall, subject to Paragraph (c)(ii)(D) of this Section
2, revise the Expansion Construction Documents within a reasonable period of
time and resubmit same to Tenant for approval pursuant to Paragraph (c)(ii)(A)
of this Section 2, until the Expansion Construction Documents are approved.

                            (C)     The Expansion Construction Documents shall
be deemed approved by Tenant upon the first to occur of (i) Landlord’s receipt
of Tenant’s written notice approving same, or (ii) Tenant’s failure to deliver
written notice to Landlord either approving or suggesting modifications of the
Expansion Construction Documents of the sort permitted under Paragraph
(c)(ii)(A) of this Section 2, within the time required under Paragraph
(c)(ii)(A) of this Section 2, or (iii) if all of Tenant’s requested
modifications of the Expansion Construction Documents are disapproved by
Landlord pursuant to Paragraph (c)(ii)(D) of this Section 2.

                            (D)     Landlord shall not unreasonably disapprove
modifications of the Expansion Construction Documents requested by Tenant
pursuant to Paragraph (c)(ii)(A) of this Section 2. Without limiting the
generality of the foregoing, Tenant acknowledges that it shall be reasonable for
Landlord to disapprove modifications requested by Tenant under this Paragraph
(c)(ii) of this Section 2 because the work detailed in the proposed modification
is inconsistent with the work contemplated in the Expansion Schematic Plan or
because the work detailed in the proposed modification: (a) is likely to
adversely affect Building systems, the structure of the Building or the safety
of the Building and/or its occupants; (b) might impair Landlord’s ability to
furnish services to Tenant or other tenants in the Building; (c) would
materially increase the cost of operating the Building; (d) would violate any
governmental laws, rules or ordinances (or interpretation thereof); (e) contains
or uses hazardous or toxic materials or substances; (f) would adversely affect
the appearance of the Building; (g) might adversely affect another tenant’s
premises; (h) is prohibited by a ground lease affecting the Building or any
mortgage, trust deed or other instrument encumbering the Building; or (i) is
likely to be substantially delayed because of unavailability or shortage of
labor or materials necessary to perform such work or the difficulties or unusual
nature of such work. The foregoing reasons, however, shall not be the only
reasons for which Landlord may withhold its approval whether or not such other
reasons are similar or dissimilar to the foregoing. Neither the preparation by
or for Landlord of the Expansion Schematic Plan or the Expansion Construction
Documents, nor Landlord’s performance, supervision or monitoring of the
construction of the Additional Expansion Work, shall constitute any warranty by
Landlord to Tenant of the adequacy of the design for Tenant’s intended use of
the Additional Expansion Premises.

                  (d)     Additional Expansion Premises Tenant Delays. Each of
the following shall constitute an “Additional Expansion Premises Tenant Delay”:

3

--------------------------------------------------------------------------------




                            (i)     Failure of Tenant to have given Landlord
written notice approving the Expansion Construction Documents within five (5)
business days after receipt thereof from Landlord.

                            (ii)     Any changes to the Expansion Construction
Documents requested by Tenant following Tenant’s approval or deemed approval of
such documents, or any Additional Work to the Additional Expansion Premises (as
defined in Paragraph (i) of this Section 2) requested by Tenant, provided that
if Tenant’s request for Additional Work to the Additional Expansion Premises is
specifically conditioned upon its approval of Landlord’s estimate of such delay,
Landlord shall promptly notify Tenant of Landlord’s good-faith estimate of the
anticipated delay, and the Additional Work to the Additional Expansion Premises
shall not be constructed unless Tenant shall have approved such estimated delay
within five (5) business days after receipt of such estimates.

                            (iii)     Delays in furnishing materials, services,
supplies, labor or components that Tenant has requested be specified or required
in the Expansion Construction Documents; provided, that if Landlord anticipates
that any such item specified by Tenant will result in Additional Expansion
Premises Tenant Delay, Landlord shall promptly notify Tenant of Landlord’s
good-faith estimate of the anticipated delay, and the items specified by Tenant
shall not be incorporated in the Expansion Construction Documents unless Tenant
shall have approved such estimated delay within five (5) business days after
receipt of such estimate.

                            (iv)     Delays caused by the performance of or
failure to perform any work or any activity in the Additional Expansion Premises
by Tenant or any of its employees, agents, or contractors.

                            (v)     Delays caused by any fault of Tenant or its
agents, employees or contractors, including, without limitation, its designers
and consultants.

                  (e)     Substitutions and Changes. In constructing the
Additional Expansion Work, Landlord reserves the right (a) to make substitutions
of material or components of equivalent grade and quality when and if any
specified material or component shall not be readily or reasonably available,
and (b) to make changes to the work necessitated by conditions met in the course
of construction, provided that if Landlord reasonably believes any change is
material and substantial in nature, then Tenant’s approval of such change shall
first be obtained (which approval shall not be unreasonably withheld so long as
there shall be general conformity with the Expansion Construction Documents and
shall be deemed given unless withheld in writing within five (5) days following
Landlord’s request therefor).

                  (f)     Landlord’s Contractor. The Additional Expansion Work
is to be performed by Landlord’s contractor, which shall be selected by
Landlord.

                  (g)     Tenant’s Expansion Representative’s Access,
Inspection, and Approval.

                            (i)     Landlord, upon reasonable notice, shall
afford Tenant and Tenant’s Expansion Representative or agent(s) access to the
Additional Expansion Premises, at reasonable times during the course of
construction and at Tenant’s sole risk and expense, for the purposes of
inspecting work completed or in progress, and of taking field measurements.

4

--------------------------------------------------------------------------------




                            (ii)     As to all Additional Expansion Work
performed by or on behalf of Landlord and not objected to by Tenant in
accordance with this Section 2, it shall be conclusively deemed on the
Substantial Completion Date for the Additional Expansion Premises that such work
was satisfactorily performed in accordance with and meets the requirements of
this Amendment; provided, however, that the foregoing presumption shall not
apply: (i) to latent defects in such work which could not reasonably have been
discovered by the Substantial Completion Date for the Additional Expansion
Premises, provided Tenant notifies Landlord thereof within sixty (60) days after
the Substantial Completion Date for the Additional Expansion Premises, or (ii)
to defects discoverable by a visual inspection or by ordinary use of the
Expansion Premise for the purpose for which it is leased in this Amendment,
provided Tenant notifies Landlord thereof within sixty (60) days after the
Substantial Completion Date for the Additional Expansion Premises. As to any
item of Additional Expansion Work remaining to be completed hereunder after the
Substantial Completion Date for the Additional Expansion Premises, the parties
shall jointly prepare a punch-list on or about the Substantial Completion Date
for the Additional Expansion Premises, and Landlord shall complete such items
within sixty (60) days thereafter (except for items which cannot reasonably be
completed within such sixty (60) day period, which items shall be completed as
promptly as practicable using diligent efforts thereafter).

                  (h)     Intentionally Omitted.

                  (i)     Additional Work to the Additional Expansion Premises.
Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost and
expense) of the necessary information and/or plans and specifications for work
other than the work described in the approved Expansion Schematic Plan (and the
Expansion Construction Documents prepared consistent therewith) (“Additional
Work to the Additional Expansion Premises”) and the approval by Landlord of such
Additional Work to the Additional Expansion Premises which approval Landlord
agrees shall not be unreasonably withheld, Landlord shall perform such
Additional Work to the Additional Expansion Premises, at Tenant’s sole cost and
expense, subject, however, to the following provisions of this Paragraph (i).
Prior to commencing any Additional Work to the Additional Expansion Premises
requested by Tenant, Landlord shall submit to Tenant a written statement of the
cost of such Additional Work to the Additional Expansion Premises, and an
additional charge payable to Landlord in the amount of five percent (5%) of the
total cost of the Additional Work to the Additional Expansion Premises as
compensation for Landlord’s general conditions (such fee and additional charge
being hereinafter referred to collectively as “Landlord’s Additional Expansion
Compensation”) and, concurrently with such statement of cost, Landlord shall
also submit to Tenant a proposed tenant extra order (the “Expansion TEO”) for
the Additional Work to the Additional Expansion Premises in the standard form
then in use by Landlord. Tenant shall execute and deliver to Landlord such
Expansion TEO and shall pay to Landlord the entire cost of the Additional Work
to the Additional Expansion Premises, including Landlord’s Additional Expansion
Compensation (as reflected in Landlord’s statement of such cost), within five
(5) days after Landlord’s submission of such statement and Expansion TEO to
Tenant. If Tenant fails to execute or deliver such Expansion TEO or pay the
entire cost of such Additional Work to the Additional Expansion Premises within
such 5-day period, then Landlord shall not be obligated to do any of the
Additional Work to the Additional Expansion Premises and may proceed to do

5

--------------------------------------------------------------------------------




only the Additional Expansion Work, as specified in the approved Expansion
Construction Documents.

                  (j)     Tenant’s Contractors. During the Term of the Lease, as
amended hereby, in making any alterations and improvements or performing any
other work of any kind within the Additional Expansion Premises through the
services of any contractor or contractors, the following conditions shall be
fulfilled, and Tenant, by undertaking to have such work performed by its
contractor or contractors, shall be deemed to have agreed to cause such
conditions to be fulfilled:

                            (i)     Prior to commencing any such work, Tenant
shall (a) furnish Landlord with a written description of the proposed work and
reasonably detailed plans and specifications therefor and (b) obtain the
approval of Landlord, in writing, for the specific work it proposes to perform
and all such plans and specifications.

                            (ii)     The work shall be performed at Tenant’s
expense by responsible contractors and subcontractors approved in advance by
Landlord, who shall not in Landlord’s sole opinion, and who in fact do not,
prejudice Landlord’s relationship with Landlord’s contractors or subcontractors
or the relationship between such contractors and their subcontractors or
employees, or disturb harmonious labor relations. Tenant’s contractors and
subcontractors shall comply with all insurance requirements and undertakings set
forth in Exhibit D attached to the Lease, as the same may be changed by written
notice from Landlord to Tenant from time to time during the Term.

                            (iii)     Each of such contractors being paid
$5,000.00 or more shall, prior to the commencement of their work and not later
than ten (10) days after the execution of their respective contracts, file
waivers of mechanic’s liens in the appropriate public office, which waivers
shall be effective to preclude the filing of any mechanic’s liens on account of
the work to be performed by any of Tenant’s contractors, subcontractors or
materialmen.

                            (iv)     No such work shall be performed in such
manner or at such times as to interfere with any work being done by any of
Landlord’s contractors or subcontractors in the Additional Expansion Premises or
in or about the Property generally. Landlord shall, however, endeavor to allow
Tenant access for such work at the earliest time after the Substantial
Completion Date for the Additional Expansion Premises, consistent with the
restrictions of this Paragraph (j). Tenant’s contractors and subcontractors
shall be subject to the decisions of Landlord’s contractor as to such matters
and as to avoidance of interference with other tenants of the Building or the
work of other tenants’ contractors and subcontractors, but Landlord’s contractor
shall not be responsible for any aspect of the work performed by Tenant’s
contractors or subcontractors or for the coordination of the work of Landlord’s
contractors or others with Tenant’s contractors.

                            (v)     Except as otherwise set forth in this
Paragraph (j), all such work shall be subject to the requirements and provisions
of Section 10.6, 10.7 and 25 of the Lease.

                            (vi)     Tenant and its contractors and
subcontractors shall be solely responsible for the transportation, safekeeping
and storage of materials and equipment

6

--------------------------------------------------------------------------------




used in the performance of their work, for the removal of waste and debris
resulting therefrom, and for any damage caused by them to any installations or
work performed by Landlord’s, or any other tenant’s, contractors and
subcontractors.

          3.     Term.

                  (a)     Commencement Date. The Term of the Lease with respect
to the Additional Expansion Premises shall commence on the date (the
“Commencement Date for the Expansion Premises”) which is the earlier of (i) the
date on which Tenant or anyone claiming under or through Tenant first enters the
Additional Expansion Premises or any portion thereof for purposes of occupying
the same for any reason or performing any work or services therein or (ii) the
date of Substantial Completion of the Expansion Premises.

                  (b)     Rent Commencement Date. As used herein, the term “Rent
Commencement Date for the Additional Expansion Premises” means the forty-fifth
(45th) day following the Commencement Date for the Additional Expansion
Premises. Tenant covenants that it shall accept possession of the Additional
Expansion Premises on the Commencement Date for the Additional Expansion
Premises and thereafter continuously occupy the Additional Expansion Premises
during the entire Term (as extended by Paragraph 3 below), subject only to the
rights of sublease or assignment contained in the Lease, as amended hereby.

                  (c)     Extension of Term. As of the Commencement Date for the
Additional Expansion Premises, the third sentence of Section 3.1 of the Lease is
deleted in its entirety and replaced with the following:

                  “The Term shall continue until that date (the “Termination
Date”) which is the last day of the sixtieth (60th) full calendar month after
the calendar month in which the Rent Commencement Date for the Additional
Expansion Premises occurs.”

                  (d)     Substantial Completion. The terms “Substantial
Completion of Additional Expansion Premises” or “Substantially Completed” shall
mean that state of completion of the Additional Expansion Work which will,
except for any improvements or work to be performed by Tenant, allow Tenant to
utilize the Additional Expansion Premises for its intended purpose without
material interference to the customary business activities of Tenant by reason
of the completion of any work being performed by Landlord, provided Substantial
Completion of the Additional Expansion Premises cannot occur unless there is
available to the Additional Expansion Premises: (1) reasonable quantities of
those utility services required to be furnished by Landlord under the terms of
the Lease and (2) reasonable access through a ground floor entranceway of the
Building and that portion of the lobby area of the Building leading from such
entranceway to the Additional Expansion Premises. Substantial Completion of the
Additional Expansion Premises shall be deemed to have occurred notwithstanding
that minor or insubstantial details of construction, decoration or mechanical
adjustment remain to be performed. Landlord presently anticipates that the date
of Substantial Completion of the Additional Expansion Premises will be on or
about the ninetieth (90th) day after the date on which Landlord receives of all
permits necessary to complete the Expansion Work. The term “Date of Substantial
Completion of the Additional Expansion Premises” shall mean the earlier of (i)
the date on which the Additional Expansion Work is Substantially Completed or
(ii) the date that the Additional Expansion Work would have been Substantially
Completed but for any Additional Expansion Premises Tenant Delay.

7

--------------------------------------------------------------------------------




                  (e)     Confirmation Agreement. On or about the Rent
Commencement Date for the Additional Expansion Premises, Landlord shall prepare
and Landlord and Tenant shall each promptly execute, acknowledge and deliver to
one another an agreement in form substantially as set forth in Exhibit C
attached hereto and made a part hereof.

          4.     Tenant’s Termination Option. As of the Commencement Date for
the Additional Expansion Premises:

                  (a)     Tenant shall have the one-time option to terminate the
Lease effective as of the last day of the thirty-sixth (36th) full calendar
month after the Rent Commencement Date of the Additional Expansion Premises (the
“End Date”), by delivery of written notice of termination to Landlord at least
seven (7) months prior to the End Date; provided, however, that Tenant may only
exercise such termination option if, prior to Tenant’s giving notice of such
exercise, (i) Tenant has sold all or substantially all of the assets of its
subsidiary, NextGen Healthcare Information Systems, a California corporation
(“Next Gen”), in an arm’s length sale to a person or entity that is not an
affiliate of either Tenant or Next Gen, or (ii) Tenant has requested and
Landlord has advised Tenant in writing within twenty days from the date of
Landlord’s receipt of Tenant’s request that Landlord is unable to provide
expansion space for Tenant in the Building. Tenant’s notice exercising such
termination option shall be irrevocable. As material consideration for the
option to terminate herein set forth, Tenant shall deliver to Landlord at least
ninety (90) days prior to the End Date Tenant’s good bank check for the
“Termination Fee” (as defined below). In calculating the Termination Fee, it
will be assumed the “Lease Costs” (as defined below) for the Expansion Premises
and the Additional Expansion Premises were financed at a fixed interest rate of
ten percent (10) per annum with two (2) sixty (60) month self-amortizing loans
paid in sixty (60) equal monthly installments due on the first day of each
calendar month, commencing on the Rent Commencement Date for the Expansion
Premises and the Rent Commencement Date for the Additional Expansion Premises,
respectively, and the “Termination Fee” will be the sum of the principal balance
that would remain outstanding under each of those loans following payment of the
monthly installments owing for the calendar month in which the End Date occurs.
The term “Lease Costs” means the sum of the following (i) Landlord’s out of
pocket contract or purchase price(s) for materials, components, labor, change
order, services, insurance requirements, “general conditions”, permits, and all
other costs necessary to complete the Expansion Work and/or the Additional
Expansion Work, plus (ii) Landlord’s professional, designer, architectural and
engineering fees and costs, including, without limitation, the cost of review,
preparation and revision to drawing and other plans relating to the Expansion
Work and/or the Additional Expansion Work, plus (iii) all leasing commission
paid by Landlord in connection with the First Amendment and/or this Amendment,
plus (vi) Landlord’s reasonable legal costs incurred and paid in negotiation and
preparing the Lease and/or this Amendment, plus (v) $41,874.38 (being the agreed
value of the free rent provided to Tenant under this Amendment). Notwithstanding
anything to the contrary contained herein, at Landlord’s option, Tenant’s
termination of the Lease pursuant to this Section 4 shall be ineffective if an
Event of Default exists either at the time of Tenant’s exercise of its
termination option or at the End Date. Failure of Tenant to timely exercise the
option herein grated (“exercise” meaning both the giving of the requisite notice
and the payment of the Termination Fee) shall constitute Tenant’s irrevocable
waiver of such option.

                  (b)     Section 3.6 of the Lease is deleted in its entirety.

8

--------------------------------------------------------------------------------




          5.     Renewal Option. As of the Commencement Date for the Expansion
Premises, Section 3.7(v)(2) of the Lease is deleted and replaced with “the
annual rate of Minimum Rent payable by Tenant during the portion of the Lease
Year immediately preceding the commencement of the Renewal Term.”

          6.     Minimum Rent. As of the Rent Commencement Date for the
Additional Expansion Premises, Section 4.1 of the Lease is deleted in its
entirety and replaced with the following:

                  “4.1          Minimum Rent. Annual minimum rent for the
Premises (“Minimum Rent”) shall be as follows, with “Anniversary of Rent
Commencement Date” meaning the first day of the calendar month in which the Rent
Commencement Date for the Additional Expansion Premises occurs, if the Rent
Commencement Date for the Additional Expansion Premises is the first day of a
calendar month, or the first day of the first full calendar month following the
month in which the Rent Commencement Date for the Additional Expansion Premises
occurs, if the Rent Commencement Date for the Additional Expansion Premises is a
day other the first day of a calendar month:

 

 

 

 

 

Rent Commencement Date for the Additional Expansion Premises through First
Anniversary of Rent Commencement Date

 

$1,076,707.00 per annum (sum of
$741,712.00 for Original Premises and Expansion Premises and $334,995.00 for
Additional Expansion Premises)

 

$89,725.58 per month

 

 

 

 

 

First Anniversary of Rent Commencement Date through Second Anniversary of Rent
Commencement Date

 

$1,111,052.00 per annum (sum of $764,890.50 for Original Premises and Expansion
Premises and $346,161.50 for Additional Expansion Premises

 

$92,587.67 per month

 

 

 

 

 

Second Anniversary of Rent Commencement Date through Third Anniversary of Rent
Commencement Date

 

$1,145,397.00 per annum (sum of $788,069.00 for Original Premises and Expansion
Premises and $357,328.00 for Additional Expansion Premises

 

$95,449.75 per month

 

 

 

 

 

Third Anniversary of Rent Commencement Date through Fourth Anniversary of Rent
Commencement Date

 

$1,179,742.00 per annum (sum of $811,247.50 for Original Premises and Expansion
Premises and $368,494.50 for Additional Expansion Premises

 

$98,311.83 per month

9

--------------------------------------------------------------------------------




 

 

 

 

 

Fourth Anniversary of Rent Commencement Date through Fifth Anniversary of Rent
Commencement Date

 

$1,214,087.00 per annum (sum of $834,426.00 for Original Premises and Expansion
Premises and $379,661.00 for Additional Expansion Premises

 

$101,173.91 per month

          All Minimum Rent shall be payable in equal monthly installments
commencing on the Rent Commencement Date for the Additional Expansion Premises
and thereafter due on the first day of each month during the Term without
demand, deduction or set-off, at the following address (or at such other address
of which Landlord shall hereafter give Tenant written notice):

 

 

 

HUB Properties LLC

 

P.O. Box 845310

 

Boston, MA 02284-5310”

          7.     Base Year. As of the Rent Commencement Date for the Additional
Expansion Premises, the Definition of “Base Year” set forth in Section 1 of the
Lease is deleted in its entirety and replaced with the following:

                  “Base Year: The term “Base Year” shall mean calendar year
2006.”

          8.     Signage. As of the Commencement Date for the Additional
Expansion Premises, Tenant shall be permitted to increase its square footage of
monument signage at the Property to a number of square feet equal to 62.45% of
the monument signage square footage permitted by Horsham Township for the
Property less the square footage of any Building identification signage desired
by Landlord, subject to the reasonable approval of Landlord and subject to
Tenant’s obtaining all necessary permits for such signage from Horsham Township.
All signage shall be erected, and all permits obtained therefor, at Tenant’s
sole cost and expense.

          9.     Parking. As of the Commencement Date for the Additional
Expansion Premises, Section 30.7 of the Lease is amended by adding the following
to the end thereof:

 

 

 

         “In addition to the foregoing rights, Tenant shall have the exclusive
use of 10 parking spaces on the Property at the location depicted on the
“Parking Plan” attached as Exhibit D hereto and made a part hereof. Tenant shall
be solely responsible for monitoring the use of and erecting and maintaining the
signage for the ten (10) spaces and for all costs and expenses associated
therewith. Landlord shall have no obligation to install or maintain signage or
police parking in or around Tenant’s ten (10) reserved spaces. Landlord reserves
the right to alter, modify, construct, relocate or substitute parking areas and
facilities from time to time, provided that the number of parking spaces
guaranteed for Tenant’s exclusive use hereunder shall not thereby be reduced.”

10

--------------------------------------------------------------------------------




          10.     Supplemental HVAC Units. As of the Commencement Date for the
Additional Expansion Premises, Section 8.1 of the Lease is amended by adding the
following section to the end thereof:

          “Section 8.1.3 HVAC Upgrade. Landlord shall cause, at Landlord’s sole
cost and expense, the heating and air-conditioning units servicing the 2nd floor
computer room (the “Computer Room”), located as shown on Exhibit E, attached
hereto and incorporated herein (the “HVAC Units”), to be inspected by a
contractor selected by Landlord in Landlord’s reasonable discretion. In a timely
manner thereafter, Landlord shall cause, at Landlord’s sole cost and expense,
the HVAC Units to be upgraded, replaced, refurbished or serviced as recommended
by Landlord’s contractor in order that the HVAC Units provide sufficient
supplemental heating and air-conditioning service to the Computer Room,
according to specifications (the “Specifications”) to be mutually and reasonably
agreed upon by Landlord and Tenant (the “HVAC Upgrade”). At such time as the
HVAC Upgrade is complete, the HVAC Units shall be Tenant’s sole obligation to
maintain, repair or replace.

          Tenant shall bear all costs and expenses related to the maintenance
and operation of the HVAC Units. Without limiting the generality of the
foregoing, during the Term Tenant shall maintain in force a maintenance contract
with a reputable HVAC service contractor approved by Landlord (which approval
shall not be unreasonably withheld or delayed) providing for quarterly
inspection and maintenance of the HVAC Units, and Tenant shall furnish to
Landlord a copy of said contract from time to time upon Landlord’s request.

          Notwithstanding anything contained herein to the contrary, at the
conclusion of the HVAC Upgrade, Landlord shall provide Tenant with either a
one-year warranty or service contract covering major components of the HVAC
Units. During the term of such contract or warranty, Tenant shall maintain the
HVAC Units and adhere to the Specifications as written and the maintenance
requirements required by the contract or warranty to keep the same in effect.
The HVAC Units shall remain the property of Landlord at the expiration or sooner
termination of the Term.”

          11.      Right of First Offer. As of the Rent Commencement Date for
the Additional Expansion Premises, Sections 2.3.1 and 2.3.2 of the Lease are
hereby deleted in their entirety and replaced with the following:

          “2.3.1 Provided that this Lease is in full force and effect, with at
least twenty-four (24) months then remaining in the Term (including the Renewal
Term, if Tenant shall have timely exercised its Renewal Option under the Lease)
and provided no uncured Event of Default then exists hereunder, and further
provided that Landlord shall have received a bona fide request for proposal with
respect to space located on the first floor of the Building and adjacent to the
Additional Expansion Premises (the “Available Space”), Landlord shall first
offer the Available Space to Tenant on the same terms and conditions (including,
without limitation, length of term and rate of minimum rent) as Landlord would
propose to the unrelated third party which has requested a proposal.

          2.3.2 Landlord’s offer shall take the form of a written notice to
Tenant setting forth the Rentable Area of the Available Space proposed to be
leased, the date it is expected to

11

--------------------------------------------------------------------------------




be available, the proposed terms and conditions of lease and a floor plan of the
space in question. Tenant shall have ten (10) business days after the date
Tenant receives Landlord’s offer to accept or decline the same without
modification. In the event that Tenant does not accept Landlord’s offer in
writing (and without modification) within ten (10) business days after the date
on which Tenant receives Landlord’s offer, then Landlord shall be free to lease
the Available Space to the party issuing the bona fide request for a proposal.
In the event that Tenant accepts Landlord’s offer in writing (without
modification) within such time period, Landlord and Tenant shall have thirty
(30) days from the date of Tenant’s acceptance in which to enter into a lease
agreement for the Available Space or Landlord shall be free to lease the
Available Space to any prospective tenant. Provided Landlord and Tenant enter
into such lease agreement, Tenant shall begin paying rent for the Available
Space on a date that is no later than four (4) months from the date of execution
of the lease agreement. Landlord and Tenant acknowledge and agree that if the
Available Space subsequently becomes available again, Tenant shall have the same
right of first offer contained herein.”

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

12

--------------------------------------------------------------------------------




          12.     Ratification of Confession of Judgment.

                    SECTION 17.2 OF THE LEASE PROVIDES FOR THE CONFESSION OF
JUDGMENT AGAINST TENANT FOR MONEY AND FOR EJECTMENT. IN CONNECTION THEREWITH,
TENANT, KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND UPON ADVICE OF SEPARATE
COUNSEL, UNCONDITIONALLY WAIVED ANY AND ALL RIGHTS IT MAY HAVE TO PRIOR NOTICE
AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF
THE UNITED STATES AND THE COMMONWEALTH OF PENNSYLVANIA. TENANT HEREBY RATIFIES
AND CONFIRMS SECTION 17.2 OF THE LEASE AND CONFIRMS THAT SUCH SECTION APPLIES TO
THE RENT DUE WITH RESPECT TO THE ADDITIONAL EXPANSION PREMISES AND LANDLORD’S
POSSESSION OF THE ADDITIONAL EXPANSION PREMISES. SPECIFICALLY, TENANT
ACKNOWLEDGES THAT THE LEASE, AS AMENDED HEREBY, PROVIDES FOR THE CONFESSION OF
JUDGMENT AGAINST TENANT FOR MONEY DUE UNDER THE LEASE, AS AMENDED HEREBY, AND
FOR EJECTMENT WITH RESPECT TO THE ENTIRE PREMISES. TENANT (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF LANDLORD REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LANDLORD WILL NOT SEEK TO EXERCISE OR ENFORCE ITS RIGHTS TO
CONFESS JUDGMENT UNDER THE LEASE, AS AMENDED HEREBY, AND (II) ACKNOWLEDGES THAT
THE EXECUTION OF THE LEASE AND THIS AMENDMENT BY LANDLORD HAS BEEN MATERIALLY
INDUCED BY, AMONG OTHER THINGS, THE INCLUSION IN THE LEASE AND IN THE AMENDMENT
OF SAID RIGHTS TO CONFESS JUDGMENT AGAINST TENANT. TENANT FURTHER ACKNOWLEDGES
THAT IT HAD THE OPPORTUNITY TO DISCUSS SAID PROVISIONS WITH TENANT’S INDEPENDENT
LEGAL COUNSEL AND THAT THE MEANING AND EFFECT OF SUCH PROVISIONS HAS BEEN FULLY
EXPLAINED TO TENANT BY SUCH COUNSEL, AND AS EVIDENCE OF SUCH FACT AN AUTHORIZED
OFFICER OF TENANT SIGNS HIS OR HER INITIALS IN THE SPACE PROVIDED BELOW.

 

 

 

MESSAGE [d68364017.jpg]

 

--------------------------------------------------------------------------------

 

(Tenant’s Initials)

          13.     Limitation of Liability. In addition to any other limitations
of Landlord’s liability as contained in the Lease, as amended hereby, the
liability of Landlord (and its partners, shareholders or members) to Tenant (or
any person or entity claiming by, through or under Tenant) for any default by
Landlord under the terms of the Lease, as amended hereby, or any matter relating
to or arising out of the occupancy or use of the Premises and/or other areas of
the Building shall be limited to Tenant’s actual direct, but not consequential,
damages therefor and shall be recoverable only from the interest of Landlord in
the Building, and Landlord (and its partners, shareholders or members) shall not
be personally liable for any deficiency.

13

--------------------------------------------------------------------------------




          14.     Brokerage. Landlord and Tenant each warrant to the other that
it has not dealt with any broker or agent in connection with the negotiation or
execution of this Amendment other than The Flynn Company and Kern Olsen Real
Estate Services, whose commissions shall be paid by Landlord pursuant to a
separate written agreement. Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any other broker or agent claiming
the same by, through, or under the indemnifying party.

          15.     Ratification. Tenant hereby ratifies and confirms its
obligations under the Lease, as amended hereby, and represents and warrants to
Landlord that Tenant has no defenses thereto. Additionally, Tenant further
confirms and ratifies that, as of the date hereof, (a) the Lease is and remains
in good standing and in full force and effect, and (b) Tenant has no claims,
counterclaims, set-offs or defenses against Landlord arising out of the Lease or
in any way relating thereto or arising out of any other transaction between
Landlord and Tenant.

          16.     Binding Effect; Inconsistency; Governing Law. Except as
amended hereby, the Lease shall remain in full effect and this Amendment shall
be binding upon Landlord and Tenant and their respective successors and assigns.
If any inconsistency exists or arises between the terms of the Lease and the
terms of this Amendment, the terms of this Amendment shall prevail. This
Amendment shall be governed by the laws of the Commonwealth of Pennsylvania.

          17.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original but all of which
together shall constitute one and the same Amendment.

[execution on following page]

14

--------------------------------------------------------------------------------




Executed as of the date first written above.

 

 

 

 

 

LANDLORD:

 

 

HUB PROPERTIES LLC,

 

a Massachusetts limited liability company

 

 

 

 

 

By: 

MA PO, LLC,
a Delaware limited liability company,
its Managing Member

 

 

 

 

 

 

By:

      -s- Jennifer B. Clark [d68364018.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

  Name: Jennifer B. Clark

 

 

 

  Title:   Vice President

 

 

 

 

 

TENANT:

 

 

 

 

 

QUALITY SYSTEMS, INC.,

 

a California corporation

 

 

 

 

 

By:

 

-s- PATRICK CLINE [d68364019.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: PATRICK CLINE

 

 

Title:   EXECUTIVE VP

15

--------------------------------------------------------------------------------